Citation Nr: 1810021	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-00 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia
 
 
THE ISSUE
 
Entitlement to an evaluation in excess of 60 percent from April 1, 2010  for post-operative residuals of a total left knee replacement.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Allen M. Kerpan, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from September 1967 to June 1970 and from January 1985 to April 1999.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
In January 2011, the  Veteran requested a Board hearing in Washington, DC, however, he later cancelled that request.  The hearing request is therefore deemed withdrawn.  38 C.F.R. §20.704(e) (2017).
 
The Veteran's left knee disorder was assigned a temporary total disability rating from February 9, 2009, to March 31, 2010, at which time the rating was reduced to 60 percent.  From December 14, 2010, to January 31, 2012, he was assigned a total disability rating pursuant to 38  C.F.R. § 4.71a, Diagnostic Code 5055, following which the 60 percent rating was restored.  As the Veteran was assigned the highest possible evaluation for his left knee disability during those periods, the decision below will neither address these periods nor disturb the previously awarded total evaluations. See generally AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
 
FINDING OF FACT
 
For the periods from April 1, 2010 to December 13, 2010 and from February 1, 2012 forward, post-operative residuals of a total left knee replacement were assigned the maximum schedular rating, and the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record.
 
  
CONCLUSION OF LAW
 
The criteria for an evaluation in excess of 60 percent from April 1, 2010 to December 13, 2010 and since  February 1, 2012  for status post left knee replacement are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5055 (2017).
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
In January and March 2017, the appeal was remanded for further development.  There having been substantial compliance with the Board's March 2017 remand instructions, adjudication of the instant case may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
The Veteran contends that his residuals of total left knee replacements warrant higher ratings from April 1, 2010 to December 13, 2010 and from February 1, 2012 forward.
 
Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).
 
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).
 
Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

As noted in the introduction above, throughout the entirety of the appellate period, the Veteran has been in receipt of a 60 percent evaluation for his left knee disability. Under Diagnostic Code 5055, replacement of the knee joint with a prosthesis warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a total evaluation for one month following hospital discharge pursuant to 38 C.F.R. § 4.30.  

Thereafter, a maximum 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.
 
The word "severe" is not defined by the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate the evidence to the end that its decisions are "equitable and just as contemplated by the requirements of the law." See 38 C.F.R. § 4.6 (2017).
 
The Veteran asserts entitlement to a rating in excess of the 60 percent currently assigned from April 1, 2010, forward.  In considering whether an increased evaluation is warranted as of this date, Diagnostic Code 5055 only allows for a 100 percent rating for a 12 month period following knee replacement.  The law does not allow for an extension of the 100 percent rating.  Instead, after one year, the Veteran is to be rated on the residuals.  In this regard, at 60 percent, the Veteran is receiving the maximum schedular evaluation allowable under Diagnostic Code 5055 (for rating 12 months after knee replacement).  While there are other Diagnostic Codes pertaining to the lower extremities, if the veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20 (2017).  Where, however, a condition is listed in the schedule, rating by analogy is not appropriate.  In other words, "[a]n analogus rating may be assigned only where the service connected condition is 'unlisted.'"  Suttman v. Brown, 5 Vet.App. 127, 134 (1993).  Hence, because there is a specific Diagnostic Code for residuals of a total knee replacement, Diagnostic Code 5055, it is not appropriate to look to other Diagnostic Codes for an analogus rating.  

The Board does acknowledge that higher ratings potentially are assignable on an extraschedular basis, however, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities, and will not be discussed at this time.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Indeed, the Board notes that the appellant is already in receipt of special monthly compensation at the rate set forth at 38 U.S.C. § 1114(s)(1). 


ORDER
 
Entitlement to an evaluation in excess of 60 percent from April 1, 2010 excluding any period during which a  total rating was assigned, for post-operative residuals of total left knee replacements, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


